Exhibit 99.2 MEDIGUS LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF MARCH 31, 2016 MEDIGUS LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF MARCH 31, 2016 TABLE OF CONTENTS Page Condensed Consolidated Financial Statements – in US Dollars (USD) Condensed Consolidated Statement of Financial Position F-3 Condensed Consolidated Statements of Loss and Other Comprehensive Loss F-5 Condensed Consolidated Statements of Changes in Equity F-6 Condensed Consolidated Statements of Cash Flows F-8 Notes to the Condensed Consolidated Financial Statements F-10 F - 2 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION March 31, December 31, (unaudited) (audited) USD in thousands Assets CURRENT ASSETS: Cash and cash equivalents Other receivables: Trade receivables Other Inventory NON-CURRENT ASSETS: Property and equipment, net Intangible assets, net 35 39 TOTAL ASSETS F - 3 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION March 31, December 31, (unaudited) (audited) USD in thousands Liabilities and equity CURRENT LIABILITIES - Accounts payable: Trade payables Other NON-CURRENT LIABILITIES: Warrants at fair value 1 9 Retirement benefit obligation , net 98 TOTAL LIABILITIES EQUITY - EQUITY ATTRIBUTED TO THE OWNERS OF THE COMPANY: Ordinary share capital Share premium Other capital reserves 99 Warrants Accumulated deficit ) ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY (*) See note 1b regarding the presentation of 2015 balance sheet information. The accompanying notes are an integral part of these condensed consolidated financial statements. F - 4 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENTS OF LOSS AND OTHER COMPREHENSIVE LOSS Three months ended March 31 Year ended December31 (Unaudited) (Audited) USD in thousands Revenues 70 Cost of revenues 91 26 Gross profit 44 Research and development expenses Selling and marketing expenses General and administrative expenses Other income, net 3 3 Operating loss ) ) ) Profit (Loss) from changes in fair value ofwarrants issued to investors 8 ) Financial income in respect of deposits and exchange differences 19 Financial expenses in respect of bank commissions (4 ) ) ) Financial income (expenses), net ) Loss before taxes on income ) ) ) Taxes on income ) ) ) Loss for the period ) ) ) Other comprehensive income (loss): Currency translation differences ) ) Total comprehensive loss for the period ) ) ) Basic and diluted loss per share ) ) ) The accompanying notes are an integral part of these condensed consolidated financial statements. F - 5 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Equity attributed to the owners of the Company Ordinary shares Share premium Capital reserves from options granted Capital reserves from transactions with controlling shareholders Currency translation differences Warrants Accumulated deficit Total equity USD in thousands BALANCE AS OF JANUARY 1, 2016 (audited) ) ) CHANGES DURING THE 3-MONTH PERIOD ENDED MARCH 31, 2016 (unaudited) - TOTAL COMPREHENSIVE LOSS FOR THE PERIOD ) ) TRANSACTIONS WITH SHAREHOLDERS: Options granted to employees and service providers 71 71 Forfeiture and expiration of options 90 ) TOTAL TRANSACTIONS WITH SHAREHOLDERS 90 ) 71 BALANCE AS OF MARCH 31, 2016 (unaudited) ) ) F - 6 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Equity attributed to the owners of the Company Ordinary shares Share premium Capital reserves from options granted Capital reserves for transactions with controlling shareholders Currency translation differences Warrants Accumulated deficit Total equity USD in thousands BALANCE AS OF JANUARY 1, 2015 (audited) ) ) CHANGES DURING THE 3-MONTH PERIOD ENDED MARCH 31, 2015 (unaudited) - TOTAL COMPREHENSIVE LOSS FOR THE PERIOD ) ) ) TRANSACTIONS WITH SHAREHOLDERS: Options granted to employees and service providers 43 43 Forfeiture of options 70 ) TOTAL TRANSACTIONS WITH SHAREHOLDERS 70 ) 43 BALANCE AS OF MARCH 31, 2015 (unaudited) ) ) F - 7 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended March 31 (Unaudited) USD in thousands CASH FLOWS FROM OPERATING ACTIVITIES: Cash flows generated from (used in) operations (see Appendix) ) Income tax paid ) ) Interest received 2 Net cash flow generated from (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment ) ) Acquisition of intangible assets (1
